Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1-8 are pending in this application. Claims 1-5 examined before. Claims 6-8 are withdrawn.


Claim 7-8  previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims    1-5 and claims 7-8 as set forth in the Office action mailed on, 5/8/20 is hereby withdrawn and claims 7-8 are hereby rejoined with claims  1-5 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 

Pending claims  1-2, 4 and 7-8 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Charles Park on 3/24/2021.

EXAMINER’S AMENDMENT
Cancel claims 3, 5-6.
Rewrite claim 1 as follows.
 
Claim 1.	An expansin-agarase enzyme complex comprising: a fusion protein comprising an expansin having the amino acid sequence set forth in SEQ ID NO: 1 linked with a dockerin module of a cellulase: and an agarase encoded by the nucleotide sequence set forth in SEQ ID NO: 20   linked with a cohesin module; 
wherein the expansin-agarase enzyme complex comprising the fusion protein comprising the expansin and the agarase linked with the  cohesin module is assembled 

The following is an examiner’s statement of reasons for allowance:

Applicants developed an expansin-agarase enzyme complex comprising: a fusion protein comprising an expansin having the amino acid sequence set forth in SEQ ID NO: 1 linked with a dockerin module of a cellulase: and an agarase encoded by the nucleotide sequence set forth in SEQ ID NO: 20   linked with a cohesin module; 
wherein the expansin-agarase enzyme complex  is assembled via interaction of the  dockerin-cohesin interaction of the dockerin module and the cohesin module;  and wherein the  expansin-agarase enzyme complex  has agar degrading activity.   Prior arts neither teach nor suggest the expansin-agarase enzyme complex comprising: a fusion protein comprising an expansin having the amino acid sequence set forth in SEQ ID NO: 1 linked with a dockerin module of a cellulase: and an agarase encoded by the nucleotide sequence set forth in SEQ ID NO: 20   linked with a cohesin module; 
wherein the expansin-agarase enzyme complex  is assembled via interaction of the  dockerin-cohesin interaction of the dockerin module and the cohesin module;  and wherein the  expansin-agarase enzyme complex  has agar degrading activity.  As such expansin-agarase enzyme complex comprising: a fusion protein comprising an expansin having the amino acid sequence set forth in SEQ ID NO: 1 linked with a dockerin module of a cellulase: and an agarase encoded by the nucleotide sequence 

 Thus claims 1-2, 4 and 7-8 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652